Case 1:20-cv-01015-RP Document 11-1 Filed 10/05/20 Page 1 of 6




          EXHIBIT A
               Case 1:20-cv-01015-RP Document 11-1 Filed 10/05/20 Page 2 of 6




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

LAURIE-JO STRATY; TEXAS ALLIANCE
FOR RETIRED AMERICANS; and
BIGTENT CREATIVE,

                      Plaintiffs,
                                                          Civil Action No. 1:20-cv-1015-RP
vs.
                                                          Related to:
GREGORY ABBOTT, in his official capacity                  Texas League of United Latin American
as Governor of the State of Texas; and RUTH               Citizens v. Abbott, No. 1:20-cv-1006
HUGHS, in her official capacity as Texas
Secretary of State,

                      Defendants.


  DECLARATION OF SKYLER HOWTON IN SUPPORT OF PLAINTIFFS’ MOTION
   FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

          I, Skyler Howton, am an attorney with the firm of Perkins Coie LLP, and counsel for

Plaintiffs in the above-captioned matter. I make this declaration in support of Plaintiffs’ Motion

for Temporary Restraining Order and Preliminary Injunction.

          1.       Attached hereto as Exhibit 1 is a true and correct copy of the declaration of Judy

Bryant.

          2.       Attached hereto as Exhibit 2 is a true and correct copy of the declaration of Nancy

Michon.

          3.       Attached hereto as Exhibit 3 is a true and correct copy of the declaration of Richard

Shaw.

          4.       Attached hereto as Exhibit 4 is a true and correct copy of the declaration of Ellen

Stupak-Shaw.

          5.       Attached hereto as Exhibit 5 is a true and correct copy of the declaration of Laurie-
              Case 1:20-cv-01015-RP Document 11-1 Filed 10/05/20 Page 3 of 6




Jo Straty.

         6.       Attached hereto as Exhibit 6 is a true and correct copy of the declaration of Patrick

Golden.

         7.       Attached hereto as Exhibit 7 is a true and correct copy of the declaration of Andrés

Rosas.

         8.       Attached hereto as Exhibit 8 is a true and correct copy of the declaration of Ken

Dearinger.

         9.       Attached hereto as Exhibit 9 is a true and correct copy of a United States Census

Bureau page titled “Quick Facts – Texas,” accessed June 19, 2020 and available at

https://www.census.gov/quickfacts/TX.

         10.      Attached hereto as Exhibit 10 is a true and correct copy of a Texas Politics Project

post titled “Percent Voting by Age, Gender, Educational Attainment, Race, and Family Income:

November 2000 Presidential Election,” accessed June 19, 2020 and available at

https://texaspolitics.utexas.edu/archive/html/vce/features/0302_02/demographics.html.

         11.      Attached hereto as Exhibit 11 is a true and correct copy of a September 14, 2020

memorandum by Fort Bend County Attorney Ray L. Cordes, Jr., titled “In-Person Return of Vote-

By-Mail Ballots.”

         12.      Attached hereto as Exhibit 12 is a true and correct copy of a July 30, 2020 letter

from Thomas J. Marshall, General Counsel and Executive Vice President, United States Postal

Service to Ruth Hughs, Texas Secretary of State, available at https://txelects.com/wp-

content/uploads/2020/08/PostalService_July2020.pdf.

         13.      Attached hereto as Exhibit 13 is a true and correct copy of an August 12, 2020

United States Postal Service presentation titled “Service Performance Measurement,” available at




                                                  -2-
           Case 1:20-cv-01015-RP Document 11-1 Filed 10/05/20 Page 4 of 6




https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/PMG%20Briefi

ng_Service%20Performance%20Management_08_12_2020.pdf.

          14.     Attached hereto as Exhibit 14 is a true and correct copy of an August 31, 2020

United States Postal Services presentation titled “Congressional Briefing: Transportation &

Service Performance Updates,” available at https://about.usps.com/newsroom/global/pdf/0831-

congressional-service-briefing.pdf.

          15.     Attached hereto as Exhibit 15 is a true and correct copy of a document by the

Cybersecurity and Infrastructure Security Agency Elections Infrastructure Government

Coordinating Council and Sector Coordinating Council’s Joint COVID Working Group titled

“Ballot         Drop   Box,”    accessed     on    October     3,    2020    and     available    at

https://www.eac.gov/sites/default/files/electionofficials/vbm/Ballot_Drop_Box.pdf.

          16.     Attached hereto as Exhibit 16 is a true and correct copy of an August 27, 2020

Lawfare article by Axel Hufford titled “The Rise of Ballot Drop Boxes Due to the Coronavirus,”

available at https://www.lawfareblog.com/rise-ballot-drop-boxes-due-coronavirus/.

          17.     Attached hereto as Exhibit 17 is a true and correct copy of the July 27, 2020

Proclamation by Governor Gregory Abbott and letter of transmittal, available at

https://gov.texas.gov/uploads/files/press/PROC_COVID-

19_Nov_3_general_election_IMAGE_07-27-2020.pdf.

          18.     Attached hereto as Exhibit 18 is a true and correct copy of an October 1, 2020

KTXS12 article by CBS Austin titled, “Texas Gov. Abbott limits drop-off sites for early mail

votes,” available at https://ktxs.com/news/local/texas-gov-abbott-shuts-down-drop-off-sites-for-

early-mail-votes.

          19.     Attached hereto as Exhibit 19 is a true and correct copy of an August 25, 2020 and




                                                  -3-
           Case 1:20-cv-01015-RP Document 11-1 Filed 10/05/20 Page 5 of 6




August 26, 2020 email exchange between Donna Stanart and Charles Pinney, available at

http://www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=6813ce1c-fec6-43a4-9690-

5b8698784d96&coa=cossup&DT=OTHER&MediaID=fb62554f-e101-45b8-bdea-

a8d7c70552bb.

        20.    Attached hereto as Exhibit 20 is a true and correct copy of a September 30, 2020

brief filed by the Office of the Attorney General of Texas in In re Hotze (No. 20-0751), available

at     http://search.txcourts.gov/SearchMedia.aspx?MediaVersionID=56170fe5-de61-4eda-a5b4-

6cdf12fa5cd2&coa=cossup&DT=BRIEFS&MediaID=4c2a3881-79c5-45cf-9f02-86b731c31a17.

        21.    Attached hereto as Exhibit 21 is a true and correct copy of a declaration of Harris

County Clerk Chris Hollins, filed in League of United Latin American Citizens v. Abbott, No. 1:20-

cv-1006.

        22.    Attached hereto as Exhibit 22 is a true and correct copy of the October 1, 2020

Proclamation by Governor Gregory Abbott and letter of transmittal, available at

https://gov.texas.gov/uploads/files/press/PROC_COVID-

19_Nov_3_general_election_IMAGE_10-01-2020.pdf.

        23.    Attached hereto as Exhibit 23 is a true and correct copy of an October 1, 2020

Houston Chronicle article by Zach Despart titled “Gov. Abbott forces Harris County to close 11

mail       ballot     drop-off      sites,     leaving      just     one,”       available      at

https://www.houstonchronicle.com/politics/texas/article/Abbott-mail-ballot-drop-off-harris-

county-election-15612991.php.




                                              -4-
         Case 1:20-cv-01015-RP Document 11-1 Filed 10/05/20 Page 6 of 6




I declare under penalty of perjury that the foregoing is true and correct.


Dated: October 5, 2020                              Respectfully submitted,



                                                  Skyler M. Howton, TX# 24077907
                                                  PERKINS COIE LLP
                                                  500 North Akard St., Suite 3300
                                                  Dallas, TX 75201-3347
                                                  Telephone: (214) 965-7700
                                                  Facsimile: (214) 965-7799
                                                  showton@perkinscoie.com




                                                -5-
